



    
EXHIBIT 10.1


CONSENT TO COMMITMENT INCREASE
Dated as of September 27, 2017
JPMorgan Chase Bank, N.A.,
as Administrative Agent
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, Delaware 19713
Attention:     Loan and Agency Services Group
Whirlpool Corporation
Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Long-Term Credit Agreement
dated as of May 17, 2016 (as amended or modified from time to time, the “Credit
Agreement”) among Whirlpool Corporation, a Delaware corporation, Whirlpool
Europe B.V., a Netherlands corporation, Whirlpool Finance B.V., a Netherlands
corporation, Whirlpool Canada Holding Co., a Nova Scotia unlimited company, the
Lenders (as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning unless otherwise
defined herein, and all references to Sections herein are references to Sections
of the Credit Agreement.
Pursuant to Section 2.03(c)(iii), of the Credit Agreement, Whirlpool delivered
to the Administrative Agent on September 8, 2017 a request that the aggregate
amount of the commitments be increased, and, subject to the terms and conditions
of this Consent, Whirlpool and the Lenders party hereto hereby agree to increase
the aggregate amount of the commitments to $3,000,000,000.
Each Lender executing this Consent agrees to increase its Commitment to the
amount so indicated on the attached Schedule I. Each Issuing Bank executing this
Consent hereby consents to the Commitments of the Lenders as indicated on the
attached Schedule I. This agreement to increase the Commitments is subject in
all respects to the terms of the Credit Agreement and is irrevocable.
The increase of Commitments shall become effective as of the date first above
written when, and only when, the Administrative Agent shall have received
counterparts of this Consent executed by Whirlpool, each of the Lenders whose
Commitment is increased and each Issuing Bank. The increase of Commitments is
further subject to the delivery to the Administrative Agent of (a) certified
copies of resolutions of the Board of Directors of Whirlpool or the Finance
Committee of such Board approving the Commitment increase and (b) a certificate
of Whirlpool certifying that as of the date of this Consent (i) no Default or
Unmatured Default shall have occurred and be continuing or shall result from the
Commitment increase and (ii) all of the representations and warranties set forth
in Article 6 of the Credit Agreement (except for (x) those contained in Sections
6.04, 6.05 and 6.07 and (y) those contained in Sections 6.06 and 6.12 solely as
such representations and warranties relate to any Subsidiary acquired in
connection with a Material Acquisition (including and Subsidiary of the target
of such Material Acquisition) consummated within 30 days prior to the effective
date of the Commitment increase shall be true and correct in all material
respects. This Consent is subject to the provisions of Section 9.03 of the
Credit Agreement.
This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Consent by facsimile or electronic communication (.pdf file) shall
be effective as delivery of a manually executed counterpart of this Amendment.
This Consent shall be governed by, and construed in accordance with, the laws of
the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.





--------------------------------------------------------------------------------





WHIRLPOOL CORPORATION


By /s/ MATTHEW NOCHOWITZ
Name: Matthew Nochowitz
Title: Vice President of Tax and Treasurer




JPMORGAN CHASE BANK, N.A., Individually and
as Administrative Agent and Issuing Bank


By /s/ ROBERT D. BRYANT
Name: Robert D. Bryant
Title: Executive Director





--------------------------------------------------------------------------------







Consent to the forgoing Consent:


____________________[, Individually and as Issuing Bank]
{Type or print name of Lender}


By         
Name:
Title:





--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS


Name of Bank
Commitment
JPMorgan Chase Bank, N.A.
$232,000,000
Citibank, N.A.
$232,000,000
BNP Paribas
$232,000,000
Mizuho Bank, Ltd.
$232,000,000
Wells Fargo Bank, National Association
$232,000,000
Bank of America, N.A.
$140,000,000
Deutsche Bank AG New York Branch
$140,000,000
Goldman Sachs Bank USA
$140,000,000
HSBC Bank USA, National Association
$140,000,000
ING Bank N.V., Dublin Branch
$140,000,000
Intesa Sanpaolo S.p.A. - New York Branch
$140,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$140,000,000
UniCredit Bank AG, New York Branch
$140,000,000
Banco Santander, S.A.
$100,000,000
Bank of China, Chicago Branch
$100,000,000
The Bank of Nova Scotia
$100,000,000
Bayerische Landesbank, New York Branch
$60,000,000
Credit Industriel et Commerical, New York Branch
$60,000,000
Credit Suisse (Schweiz) AG
$60,000,000
Itau Unibanco S.A. New York Branch
$60,000,000
Societe Generale
$60,000,000
The Northern Trust Company
$60,000,000
US Bank National Association
$60,000,000
Total of Commitments:
$3,000,000,000










